                Case 4:21-mj-30057-DUTY ECF No. 1,Blaine
                                            AUSA:  PageID.1
                                                         LongsworthFiled 02/02/21Telephone:
                                                                                     Page 810.766.5177
                                                                                             1 of 7
                                                        Special Agent : Nate Sutara                        Telephone: 810.341.5710
AO91(Rev.08/09)CriminalComplaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan
 United States of America,                                                    Case: 4:21−mj−30057
                                                                              Assigned To : Unassigned
 v.
                 Plaintiff,
                                                                              Date : 2/2/2021
Deangelo M. Taylor                                                            SEALED MATTER (kcm)




                    Defendant(s).

                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of _____________________________________,
                                     August 2 2020                              in the county of ___________________________
                                                                                                 Genesee
 in the __________________________
        Eastern                         District of _______________________,
                                                    Michigan                 the defendant(s) violated:

                    Code Section                                                    Offense Description
21 U.S.C. § 841(a),                                                    Possession of cocaine with intent to distribute,
18 U.S.C. § 922(g)(1), and                                             Felon in possession of a firearm, and
18 U.S.C. § 924(c)(1)(A)                                               Possession of a firearm in furtherance of a drug trafficking crime.




          This criminal complaint is based on these facts:
Please see the attached affidavit.




  ✔        Continued on the attached sheet.

                                                                                               Complainant’s signature

                                                                                Nate Sutara, Special Agent - ATF&E
                                                                                              Printed name and title

 Sworn to before me and signed in my presence.


       February 2, 2021
 Date: __________________________
                                                                                                  Judge’s signature

 City and state: _____________________________
                 Flint, Michigan                                              Curtis Ivy, Jr., United States Magistrate Judge
                                                                                                   Printed name and title
     Case 4:21-mj-30057-DUTY ECF No. 1, PageID.2 Filed 02/02/21 Page 2 of 7




                                         Affidavit

        I, Nathan Sutara, being duly sworn, depose and state the following:

                           Introduction and Agent Background

1.     I make this affidavit in support of a criminal complaint and arrest warrant for

Deangelo Montress Taylor (xx-xx-1982) for possessing cocaine base with the

intent to distribute in violation of 21 U.S.C. § 841(a), possessing a firearm as a

felon in violation of 18 U.S.C. § 922(g)(1), and possessing a firearm in furtherance

of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A).

2.     I have been employed as a Special Agent (SA) with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) since May 2018. I am currently assigned

to the Flint Office of the Detroit Field Division. I am tasked with investigating

violations of federal firearms and narcotics laws. Before working with ATF, I was

employed by the Michigan Department of State Police (MSP) for about five years.

I held several positions with the MSP, including Detective/Trooper with the Major

Case Unit in Saginaw. During this employment, I investigated numerous incidents

involving robberies, shootings, and homicides as well as violations of state and

federal firearms laws.

3.     I make this affidavit with personal knowledge based on my participation in

this investigation, including witness interviews by myself and/or other law

enforcement agents, communications with others who have personal knowledge of
     Case 4:21-mj-30057-DUTY ECF No. 1, PageID.3 Filed 02/02/21 Page 3 of 7




the events and circumstances described herein, and information gained through my

training and experience. The information set forth below is provided for the limited

purpose of establishing probable cause and I have not included everything I know

about the facts of this investigation.

                                    Probable Cause

4.     An hour after midnight on August 02, 2020, the state police were in a patrol

car near the intersection of McClellan and Brownell streets in Flint, within the

Eastern District of Michigan. While facing westbound at the intersection, the

troopers saw a white Dodge Journey opposite them on the other side of McClellan

Street. The Dodge Journey then passed by the patrol car heading eastbound. As it

did, the troopers noticed that the registration plate light was defective because no

light illuminated the registration plate in violation of Mich. Comp. Law §

257.686(2). The troopers turned around and followed the Dodge Journey. After the

Dodge Journey turned onto Kirkwood Street, the troopers activated their overhead

lights and stopped the car there.

5.     As the troopers approached, they noticed the driver, Deangelo Taylor, and a

front-seat passenger in the car. During their initial interaction, a trooper saw a clear

plastic baggie in between Taylor’s feet on the floor mat. The trooper then asked

Taylor to step out of the car. As Taylor did so, a trooper saw a Glock 9mm pistol


                                           2
     Case 4:21-mj-30057-DUTY ECF No. 1, PageID.4 Filed 02/02/21 Page 4 of 7




partially underneath the driver’s seat. When asked, Taylor admitted that he was a

convicted felon.

6.     During a pat-down, a trooper found evidence in the pockets of Taylor’s

shorts: a 9mm pistol magazine loaded with 15 rounds of 9mm ammunition, and a

clear plastic baggie enclosing seven other clear baggies, each containing a white

powdery substance suspected to be powder cocaine.

7.     The troopers searched the car. The 9mm pistol was loaded with one round in

the chamber and 45 rounds in a drum magazine. The baggie on the driver’s floor

mat enclosed eight other clear plastic baggies, each containing a white, rock-like

substance suspected to be crack cocaine. The troopers also found a digital scale in

a center console cup holder.

8.     While seated in the patrol vehicle, a trooper advised Taylor his Miranda

rights from his department-issued Miranda card. Taylor advised he understood his

rights and agreed to answer questions. Taylor admitted that he put the plastic

baggie on the floor mat near his feet and he identified the substances as crack

cocaine. He also disclosed that the baggie in his pocket was cocaine. He stated that

he uses both crack and powder cocaine and intended on using the cocaine at a party

on this night. As for the pistol, Taylor admitted the firearm underneath his seat was

a Glock and that he usually keeps it underneath the seat for protection. When he

gets out of the vehicle, Taylor said he typically puts the smaller magazine in the
                                          3
      Case 4:21-mj-30057-DUTY ECF No. 1, PageID.5 Filed 02/02/21 Page 5 of 7




gun to carry with him. Taylor admitted that he is a convicted felon who went to

prison and because of this he knew he was not supposed to possess a firearm.

Taylor also acknowledged that the magazine found in his pocket goes to the

firearm found underneath his seat. After further questioning, Taylor revealed that

he is not currently working and he sells crack, cocaine, and methamphetamine for

extra money. Taylor explained that he will sell the drugs to friends here and there

for “something small.” Taylor said he will sell a line of cocaine or some rocks of

crack for $15-$20 at a time to put extra money in his pocket.

9.      The firearm seized by the state police is a Glock, 9mm, model 19,

semiautomatic pistol bearing serial number BFNV974. I consulted with interstate

nexus expert Jonathan Wickwire of the ATF, who informed me that this firearm

was manufactured outside of Michigan. This firearm therefore traveled through

interstate or foreign commerce before Taylor possessed it.

10.     At the state police post, a trooper field-tested the suspected cocaine using a

Sirchie Nark Cocaine ID swipe. Each test turned blue, indicating the presence of

cocaine. The Michigan State Police Crime Laboratory later performed preliminary

testing on some of the suspected cocaine seized from Taylor. Using a TruNarc

Analyzer, a forensic scientist reported that the substances were positive for the

presence of cocaine.

11.     The firearm, 61 rounds of ammunition, 15 individually packaged baggies of
                                            4
      Case 4:21-mj-30057-DUTY ECF No. 1, PageID.6 Filed 02/02/21 Page 6 of 7




cocaine, and digital scale were all within Taylor’s reach in the car. The firearm was

loaded and readily accessible, capable of being used quickly to protect Taylor’s

supply of cocaine.

12.     I reviewed Taylor’s criminal history. In 2000, he was convicted of breaking

and entering a building with intent in the 7th Circuit Court in Flint, Michigan. In

2018, he was convicted of possession of a controlled substance (cocaine, heroin, or

other narcotic) less than 25 grams in the 7th Circuit Court in Flint, Michigan.

Under Michigan law, these two felony offenses are punishable by more than one

year in prison. Given these felony convictions and his admission to the state police,

I believe there is probable cause to believe that Taylor knew in August 2020 that

he had been convicted of at least one felony offense punishable by more than one

year in prison.




                                          5
      Case 4:21-mj-30057-DUTY ECF No. 1, PageID.7 Filed 02/02/21 Page 7 of 7




                                  Conclusion

13.     Based on the foregoing, I submit that there is probable cause to believe that

DeAngelo Taylor possessed cocaine with the intent to distribute in violation of 21

U.S.C. § 841(a), possessed a firearm as a felon in violation of 18 U.S.C. §

922(g)(1), and possessed a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A). I therefore request that the Court issue a

criminal complaint and arrest warrant for DeAngelo Taylor.

                                               Respectfully submitted,


                                               Nathan Sutara
                                               ATF Special Agent


Subscribed and sworn to by reliable electronic means before me on
February 2, 2021

_________________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge




                                           6
